Johnson, J.
This was a proceeding in the insolvency court of Cuyahoga county to appropriate certain property owned by the plaintiff in error for interurban railway purposes.
*199The same questions of law are raised by the pleadings in this case and decided as in The Parkside Cemetery Association against the same defendant in error, decided this day.
For the reasons given in the opinion in that case the judgments of the courts below will be reyersed and the cause remanded to the insolvency court for further proceedings.

Judgments reversed.

Nichols, C. J., Donahue, Wanamaker and Matthias, JJ., concur.